The opinion of the Court was delivered, by
Lewis, J.
In Sedgwick’s Appeal, 7 W. & Ser. 260, it was held that the delivery of goods on a forthcoming bond, under the appraisement law of 16th July, 1842, did not discharge the lien of the execution. This was because the suspension of proceedings was required by law, and, as the law never works injury to those who comply with its requirements, the preservation of the lien *256was a necessary consequence. But, as tbe Act of 1842 was not designed to affect levies previously made, the delay of proceedings under the first levies, by the two execution-creditors claiming the money, must be regarded as merely voluntary. The delay was not required by law, and the law will not preserve the liens of the executions during its continuance. The liens of the first levies being thus discharged, the goods were open to seizure again. The superior vigilance of The Miners’ Bank, by its execution and levy of the 26th May, 1843, secured a preference, and it became entitled to the money. It is true, that, issuing a new execution without disposing of the levy returned upon the old one, was an irregularity. But as the defendant made no complaint on this ground, and no one else could, the bank’s title to the money remains unimpeached. The decree of the Court below is therefore affirmed.
Decree affirmed.